Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate, in the following memorandum: The American will, dated May 4,1951, should be admitted to probate. In so concluding, we expressly do not reach the question of the applicability of the rule postulated in Matter of Clark (21 N Y 2d 478), to testator’s American will. It therefore remains open to the guardian ad litem, if necessary, to assert the incompetent son’s rights under the French forced heirship law in a subsequent accounting proceeding within the orderly administration of the estate wherein the possible application of the Clark rule to testator’s American will can be given full consideration.
Concur: Chief Judge Fttld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.